Order entered September 16, 2020




                                       In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                No. 05-20-00676-CV

                    IN THE MATTER OF A.L., A JUVENILE

                 On Appeal from the 305th Judicial District Court
                              Dallas County, Texas
                     Trial Court Cause No. JD-18-00518-X

                                      ORDER

         By letter dated August 27, 2020 appellant informed the Court he was

requesting the reporter’s record in this appeal. It is unclear whether appellant sent

the notice to the court reporter. So that there is no further delay in the reporter’s

record being filed, the Clerk of the Court is DIRECTED to forward appellant’s

request to Pamela Sumler, Official Court Reporter for the 305th Judicial District

Court.

         The reporter’s record is due within THIRTY DAYS of the date of this
order.


         /s/   ROBERT D. BURNS, III
               CHIEF JUSTICE